Citation Nr: 1403873	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-48 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for a claimed right hip disorder, to include as secondary to service-connected arthritis of the left hip with comminuted fracture of the left femur and metallic fixation.

2.  Entitlement to a rating in excess of 30 percent for the service-connected arthritis of the left hip with comminuted fracture of the left femur and metallic fixation.

3.  Entitlement to a total evaluation based upon individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO. 

In November 2011, the Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  
 
A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.

The appeal is being to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

After reviewing the Veteran's claims file, the Board finds that additional RO action on the claim for service connection for right hip disability and the claim for increase for the service-connected arthritis of the left hip with comminuted fracture of the left femur and metallic fixation is warranted.

With respect to the claimed right hip disorder, the Veteran asserts that this disability is caused or aggravated by his service-connected left disability.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79   (2006). 

The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83. 

During his November 2011 hearing, the Veteran testified that his treating physicians had told him that, as the result of his left hip surgery, his right leg was shorter than the left leg, and he has suffered from right hip disability as a result.  He indicated that he walked with an altered gait due to his left hip disability.

On VA examination in February 2009, the examiner noted that the Veteran's left leg measured 39.5 inches, while the right leg measured 39 inches.

The Veteran also noted that, in connection with the examination in February 2009, the examiner mistakenly said that he did not want to a pursue a claim or service connection for the right hip and did not examine the right hip or provide an opinion as to the likely etiology of this claimed disability.  He requested that he be afforded a VA examination, particularly given that his physicians have related his right hip disability to his service-connected left hip disability. 

Given the foregoing, the Board finds that a medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As regards the claim for increased rating for the service-connected arthritis of the left hip with comminuted fracture of the left femur and metallic fixation, the Veteran indicated that the left hip disability was more severe than shown by the examination in February 2009.  He indicated that he was in constant pain that became more severe when reaching the maximum limit of range of motion.  

The Board notes that, while the examiner determined that there was objective evidence of pain with active motion of the left hip, he did not indicate the degree at which pain began.  Moreover, it has been nearly four years since the Veteran was last examined.

Under these circumstances, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  

As regards the claim for a TDIU rating, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this case, while the Veteran withdrew a previous claim for TDIU, he specifically indicated during the November 2011 hearing that he was unable to work due to his service-connected left hip disability.  

Therefore, the RO should develop a claim for TDIU rating in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition, the Board notes that there are outstanding medical records that should be obtained.  

The record reflects that the Veteran receives treatment at the Bay Pine VA Medical Center (VAMC). While records through January 2009 are associated with the claims file, any records referable to more recent treatment should be obtained. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, during the November 2011 hearing, the Veteran reported that he received private treatment with private physicians, including Dr. D.  No treatment records from any private treatment providers are associated with the claims file, and therefore efforts to obtain these records should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to obtain from the VAMC copies of all outstanding pertinent records of evaluation and/or treatment of the Veteran, since January 2009. The RO should follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The RO should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for increased rating for cervical spine disability, to specifically include records from Dr. D.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain copies of those records.

If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3. The RO then should have the Veteran scheduled for a VA examination in order to determine the current severity of service-connected arthritis of the left hip with comminuted fracture of the left femur and metallic fixation as well as the nature and etiology of the claimed right hip disability.

The Veteran's claims folder, including the electronic file, must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Right Hip- The examiner should clearly identify all current right hip disability(ies).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current right hip disability was incurred in service or is otherwise medically related to service, or was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected left hip disability.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

Left Hip- The examiner should clearly identify all manifestations of the Veteran's arthritis of the left hip with comminuted fracture of the left femur and metallic fixation, to include impairment of the femur and/or thigh.  Orthopedic findings must include ranges of motion of the hips in degrees and state whether there is any form of ankylosis.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

The examiner is also asked to address the impact of the Veteran's left hip disability on his ability to work.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

4.  After completing all indicated development, the RO should readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

